Case 4:20-cv-00868-ALM Document 8 Filed 01/27/21 Page 1 of 1 PageID #: 53




                    UNITED STATES DISTRICT COURT
                           Eastern District of Texas
                                    Sherman Division
                                                                                 JAN 2 7 2021
    George Kenneth Schopp,                  §                           CLERK, U.S. DISTRICT COURT
                                            §                           EAST RN DISTRICT OF TEXAS
                       Plaintiff,           §
                                            § CA No.: 4:20-cv-868-ALM
                                            §
   v.                                       §
                                            § Class Action
    Quick Capital Funding, LLC,             § Jury Demanded
                                            §
                       Defendant.           §

        CLERK'S Entry of Default Against Quick Capital Funding, LLC


        In the above stated action, Defendant, Quick Capital Funding, LLC ( Quick

  Capital ), has failed to plead or otherwise defend after being properly served with a

  summons and copy of the complaint. Therefore, on request of the Plaintiff, George

  Kenneth Schopp, and in accordance with Federal Rule of Civil Procedure 55(a), a

  Clerk s Entry of Default is hereby entered against Quick Capital.




     1 &ai
   Date                                            Becca Ferrill, Deputy Clerk
